Andalay Solar, Inc. 48900 Milmont Drive Fremont, California94538 Phone: (408) 402-9400 August 11, 2015 VIA EDGAR United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention: Pamela Long Assistant Director Re:Andalay Solar, Inc. Registration Statement on Form S-1 July 21, 2015, as amended File No. 333-205779 To whom it may concern: Andalay Solar, Inc. (the “Company”) hereby requests acceleration of the effective date of the above-referenced Registration Statement so that it may become effective by 3:00 p.m. Eastern Daylight Time on August 12, 2015 or as soon thereafter as reasonably practicable. In making this request, the Company acknowledges that: (i) should the Securities and Exchange Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it will not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. ANDALAY SOLAR, INC. By:/s/ Steven Chan Steven Chan, President, Chief Executive Officer and Chief Financial Officer
